DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2021107366555, filed on 06/30/2021 in China.

Information Disclosure Statement
The IDS filed on 10/28/2021; and 06/29/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 10/28/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The [CN205810282].
Regarding claim 1, The [CN205810282] discloses a display device (figures 1-4), comprising: 
a plurality of display screen units (3, figures 3-4); and 
a plurality of support units (each support unit comprises elements 24 & 23 and 22, figures 1-2), wherein the plurality of support units is configured to support the plurality of display screen units (figure 3);
wherein two support units (22 & 23 & 24, figures 1-3) connected in a first direction (a horizontal direction of the display screen, figures 3-4) of the plurality of support units are rotatable relative to each other with a second direction (a vertical direction of the display screen, figures 3-4) as a rotation axis direction (2 or 21, figures 1-3), and the first direction intersects the second direction (the first direction is perpendicular the second direction, as defining above, figure 3).
Regarding claim 12, The [CN205810282] discloses wherein the first direction (the horizontal direction of the display, figure 3) and the second direction (a vertical direction 2, figure 3) are perpendicular to each other.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 2 discloses the combination features of “wherein two support units connected in the second direction of the plurality of support units are rotatable relative to each other with the first direction as a rotation axis direction, and a support unit of the plurality of support units comprises a support portion, the support portion comprises a first support portion and a second support portion, the first support portion extends in the first direction, the second support portion extends in the second direction.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 3-6, 7-11 and 13-20 depend on the allowed claim 2.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al., [US 2021/0312839] disclose assembled support mechanism for LED display screen;
Huang [US 10,753,531] discloses multi-display stand; and
Chen et al. [US 2022/0053652] disclose support frame and LED display screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/22/2022